MEMORANDUM **
Poliearpio Sanchez-Cruz appeals the district court’s denial of his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. We affirm.
Sanchez-Cruz argues that he received ineffective assistance from his trial counsel when she: (1) failed to have him tested for sexually transmitted diseases for which he, but not the victim, purportedly would test positive; and (2) did not object to the admission of evidence arising from a prior assault conviction. Even assuming the first basis were exhausted, his trial counsel’s failure to obtain such testing was not prejudicial, Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), under any standard of review. There is no indication beyond his own speculation that testing would have affected the outcome. As to the second basis, the state court’s determination that the failure to object was a reasoned tactical decision was not contrary to, or an unreasonable application of, Strickland.
We deny Sanchez-Cruz’s request for an evidentiary hearing because it is supported only by “allegations that are conclusory and wholly devoid of specifics.” Campbell v. Wood, 18 F.3d 662, 679 (9th Cir.1994) (en banc) (internal quotation marks omitted).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.